Motion granted insofar as to permit the proceeding to be heard on the original record, without printing the same, and upon typewritten or mimeographed petitioner’s points, on condition that the petitioner serves one copy of the typewritten or mimeographed petitioner’s points upon the Attorney-General of the State of New York and flies 6 typewritten or 19 mimeographed copies of petitioner’s points, together with the original record, with this court. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Stevens, JJ.